DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 18-29 and 34-35 in the reply filed on 05/26/2021 is acknowledged.  The traversal is on the ground(s) that all the claims share the same special technical features. This is not found persuasive because Group II is directed to an object which is a different product than the film of Group I and requires a hose. Group III is a process of producing a heat-shrinkable film which requires coextruding, setting the pre-film, and stretching the pre-film. The heat shrinkable film of Group I and the hose of Group II do not require a pre-film. Thus, the claims do not all share the same special technical features. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 18-21 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (EP 1616695, hereinafter “Tsuchida”).
In regard to claim 18, Tsuchida discloses a heat-shrinkable opaque white film that includes a core layer and white back and front layers [abstract]. The film can be uniaxial stretched [0037]. The core layer comprises a black colorant [0023]. The examiner considers the core layer to be the first polymer ply A. The front layer 1 comprises a white pigment [0019]. The examiner considers the front layer 1 to be the second polymer ply B. The white black layer 3 [0019] is considered the optional pigment ply. 
The core layer and the front layer comprise a material selected from polyester resins, polystyrene resins, polyolefin resins, and poly(vinyl chloride) resins [0014]. The film has a thickness of preferably about 30 to 70 µm [0036]. The light transmission of the film is not more than 5% [abstract]. The film has a thickness ratio of the (front layer)/(core layer)/(back layer) =4/3/4 or 3/1/3 [0050 and 0052]. Thus, the thickness ratio of the core layer to the front layer is in the range of 5:95 to 50:50. 
Tsuchida is silent with the heat-shrinking of the film being performed in a water bath having a temperature of 950C for 15 seconds.  Tsuchida discloses that the heat-shrinkage percentage of the uniaxially stretched film is generally about 20% to 90% in the main drawing direction with the film is immersed in hot water at 900C for ten seconds [0040]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

In regard to claim 20, Tsuchida discloses that the white front layer includes a white pigment of titanium dioxide in a preferable amount of about 10 to 25 weight percent by weight of the total layer [0019]. The applicant discloses in the specification that the amount of titanium dioxide present in the polymer poly B is 20 weight percent [Example 1]. Thus, it would be inherent that the white front layer of Tsuchida would have a L* value of at least 85. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 21, Tsuchida discloses that at least one of the surfaces which face away from each other of the core layer and the white front layer is smooth [0004].
In regard to claim 25, Tsuchida discloses that the white front layer is printed on [0012].
In regard to claims 26-29, Tscuhida discloses that the core layer and the front layer comprise a material selected from polyester resins, polystyrene resins, polyolefin resins, and poly(vinyl chloride) resins [0014].

Claims 22 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (EP 1616695, hereinafter “Tsuchida”) in view of Harvie et al. (US 5,693,405, hereinafter “Harvie”).

	Tsuchida is silent with regard to the front layer having a surface roughness of more than 2.00 µm 
	Harvie discloses a thermoplastic film that has a front side having a substantially smooth surface and second side having a partially embossed surface on its surface (abstract). The surface roughness of the embossed surface is 10 to about 150 microinches (col. 5 lines 48-51).  
	Tsuchida and Harvie both disclose thermoplastic films that provide a pattern on one side of the film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the embossed surface with a surface roughness in the range of 10 to about 150 microinches as disclosed by Harvie for one side of the front white layer of Tsuchida motivated by the expectation of forming a film with a patter decoration for enhanced aesthetic of the film.  

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (EP 1616695, hereinafter “Tsuchida”) in view of Masayuki et al. (JP 2010/0047006, hereinafter “Masayuki”).
In regard to claims 22 and 34, Tsuchida discloses the multilayer heat-shrinkable film that comprises a white pigment layer and a dark pigment layer as previously discussed. 
	Tsuchida is silent with regard to the polymer layers comprising cavities. 
	Masayuki discloses a cavity-containing heat-shrinkable polyester based film that has light beam cutting property and a desirable white appearance [abstract]. The films are suitable for 
	Tsuchida and Masayuki both disclose heat-shrinkable films that are suitable for label applications. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cavity-containing layers as disclosed in Masayuki in the core layer and front layer of the multilayer film of Tsuchida motivated by the expectation of forming a heat-shrinkable film that has a density smaller than that of water for ease in removal from a bottle [Tsuchida 0009 and 0004]. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (EP 1616695, hereinafter “Tsuchida”) in view of Harvie et al. (US 5,693,405, hereinafter “Harvie”) in view of Masayuki et al. (JP 2010/0047006, hereinafter “Masayuki”).
In regard to claim 35, Tsuchida discloses the multilayer heat-shrinkable film that comprises a white pigment layer and a dark pigment layer as previously
Tsuchida discloses the multilayer heat-shrinkable film that comprises a front white pigment layer and a dark core pigment layer as previously discussed. 
	Tsuchida is silent with regard to the front layer having a surface roughness of more than 2.00 µm 
	Harvie discloses a thermoplastic film that has a front side having a substantially smooth surface and second side having a partially embossed surface on its surface (abstract). The surface roughness of the embossed surface is 10 to about 150 microinches (col. 5 lines 48-51).  
	Tsuchida and Harvie both disclose thermoplastic films that provide a pattern on one side of the film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the embossed surface with a surface roughness in the range of 10 to about 150 microinches as disclosed by Harvie for one side of the front white layer of Tsuchida motivated by the expectation of forming a film with a patter decoration for enhanced aesthetic of the film.  
Tsuchida discloses the multilayer heat-shrinkable film that comprises a white pigment layer and a dark pigment layer as previously discussed. 
	Tsuchida is silent with regard to the polymer layers comprising cavities. 
	Masayuki discloses a cavity-containing heat-shrinkable polyester based film that has light beam cutting property and a desirable white appearance [abstract]. The films are suitable for label applications [0001]. The film comprises three layers of polyester that are stretched uniaxially and comprise cavities [0091-0093].
	Tsuchida and Masayuki both disclose heat-shrinkable films that are suitable for label applications. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cavity-containing layers as disclosed in Masayuki in the core layer and front layer of the multilayer film of Tsuchida motivated by the expectation of forming a heat-shrinkable film that has a density smaller than that of water for ease in removal from a bottle [Tsuchida 0009 and 0004]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782